10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

 

 

Case 1:19-cv-01628-KPF Document 1 Filed 02/21/19 Page 1 of 12

UN|TED STATES DISTRICT COURT

SOUTHERN DlSTR|CT OF NEW YORK 112 ' "'F'_" 1 F

 

x
TYRONE HOLMES, NO. 19~0\!
Plaintiff

COMPLAINT

i

ciTvoFNE\/:YORK, 1 9 CV 01 628

NEW YORK POLICE DEPARTMENT,
DETECT|VE RODR|GO CABALLERO,
in his individual and ofhcia| capacity AS NYPD detective;

sERGEANT MARLON MiNc, JUDGE FAILLA

in his individual and ochia| capacity as NVPD Chief of Detectives
C|TY OF KENNER (LOU|S|ANA)

KENNER POLlCE DEPARTMENT

OFFICER CHARLES DONOVAN,

in his individual and official capacity as Kenner Po|ice thcer;
APPLE, |NC.,

AMAZON.COM, |NC.,

CHECKPO|NT FLU|D|C SYSTEMS |NTERNAT|ONAL, LTD.
A|so known as “CheckPoint Pumps and Systems,”

RUSTY MAHONY

in his individual and official capacity as |T Nlanager for CheckPoint
FEDEX CORPORAT|ON

KENNETH MEYER,

In his individual and ochia| capacity as a FedEx employee;

Defendants JURY TRiAL DEMANDED

 

 

10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

 

 

Case 1:19-cv-01628-KPF Document 1 Filed 02/21/19 Page 2 of 12

|NTRODUCT|ON

This complaint is filed with respect to violations of Constitutiona| rights under
color of state law of Plaintiff Tyrone Ho|mes (“Ho|mes"), who is proceeding pro-se in this
matter. This case is brought pursuant to 42 U.S.C. §§ 1983, 1985(3), and 1988. The
complaint also brings claims of false advertising pursuant to the Lanham Act (15 U.S.C.
§ 1125), defamation of character, intentional infliction of emotional distress, and failure
to train police officers Ho|mes is a resident of the Bronx, New ¥ork, and has been so for
the entirety of the events outlined in this complaint

J.LlBl.S.D_I§l|QN_AN.|lEABIlE§

The subject matterjurisdiction of this Court is invoked pursuant to 28 U.S.C. §
1332 (diversity of citizenship), 28 U.S.C. § 1343 (civi| rights),_ and 28 U.S.C. § 1331
(federa| question). The pendent jurisdiction of this Court is also invoked.

The City of New York (“New York”) is a municipal entity. The New York Po|ice
Department (“NYPD”) is the law enforcement agency for New York. Detective Rodrigo
Caba|lero and Sergeant Marion Ming are employees of the NYPD. The City of Kenner is
a municipal entity, Officer Char|es Donovan is an employee of the City of Kenner. App|e,
|nc. is a multinationa| technology firm headquartered in Cupertino, California.

Amazon.com, |nc. (“Amazon") is a multinational technology and e-commerce
company headquartered in Seattle, Washington. Checkpoint F|uidic Systems
Internationa|, LTD., aiso known as CheckPoint Pumps and Systems, is a company
headquartered in N|andevi||e, Louisiana. |ts vision statement on the company website
states, “We lead the world in solution-driven design and manufacture of
process packages, control systems, and metering pumps.” FedEx Corporation is a

multinationa| courier and delivery service headquartered in Memphis, Tennessee.

 

10

11

12

13

14

15

16

11

18

19

20

21

22

23

24

25

 

 

Case 1:19-cv-01628-KPF Document 1 Filed 02/21/19 Page 3 of 12

Kenneth Meyer waslis an employee at FedEx Corporation at the time of the events in
this complaint.
FACT L H|STORY

P|aintiff purchased what was advertised as a “brand new” Apple MacBook Pro
from Amazon.com on June 22, 2016. P|aintiff paid about $2,300 for the |aptop and the
AppleCare warranty. The computer was delivered to him via next-day UPS service. The
P|aintiff used the computer for personal business until late that summer when he gave it
to his wife, as he had several other computers already in his possession.

On or around September 8, 2016, Detective Rodrigo Caballero (“Caballero") and
several other plain-clothe New ‘(ork Po|ice Department (“NYPD”) officers showed up at
the P|aintist residence. The P|aintiff was not home at the time so the NYPD went
knocking on several neighbors’ door asking about the whereabout of Holmes. The next
day, Caballero called the P|aintiff and told him that NYPD has reason to believe he was
in possession of a “stolen” |aptop that “belonged to the Department of Defense.” The
P|aintiff was threatened with “four years in prison” if he did not surrender the brand new
Apple |aptop he purchased from Amazon on June 22.

N‘(PD based its threats and intimidation on a police report filed by Kenneth A.
Meyer ("Meyer"), an employee of FedEx Corporation who resided in Kenner, Louisiana.
Meyer contacted Kenner police of&cer Char|es Donovan and reported a stolen App|e
Macbook. The police report says Rusty Mahony (“Mahony”), the lT manager for
CheckPoint F|uidic Systems |nternational, LTD (“CheckPoint”) had used pre-installed
spyware on the computer to track it to the P|aintiff in New Vork and wife in Orlando (See
ExhibitA). The Plaintiff, like any reasonable, rational consumer, believed he purchased
a brand new, never-used, untainted App|e MacBook from Amazon.com that arrived

shrink-wrapped and In new condition. Howeverl this Kenner police report by Mahony

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:19-cv-01628-KPF Document 1 Filed 02/21/19 Page 4 of 12

and CheckPoint revealed that Apple had pre-installed some sort of spyware on the
P|aintiff’s computer and sold it as “brand new” via Amazon.com. Mahony and
CheckPoint essentially hacked into the P|aintiff’s computer and stole photosl credit card
numbers, passport photos, tax forms, location data, and virtually everything else from
the computer remotely. Apple and Amazon.com advertised the Apple MacBook
purchased by the P|aintiff as brand new, when in reality Apple pre-installed spyware on
the unit. The discovery process will determine how this spyware got pre-installed on the
computer and why it was pre-installed lt must also be noted that the Plaintiff’s alleged
“brand new” computer was delivered to him in June by UPS, not FedEx.

The Plaintiff has good reason to believe that App|e, CheckPoint (which is
apparently some sort of U.S. Department of Defense contractor), and Fed Ex have some
sort of conspiracy that involves pre-installing spyware on laptops and selling them as
brand new. lf this were not the case, the Plaintiff would not have suffered and would not
still be suffering all the damage that has been done to his life as a result.

N¥PD called, threatened, and intimidated the Plaintiff everyday through
September and early OCtober 2018, telling him he would go to jail for many years if he
did not surrender his alleged “brand new”, innocently-purchased Apple computer. Due to
the continual threats and toll it was taking on the Plaintiff and his everyday life, he was
forced to hire an attorney and a private investigator to locate his wife and retrieved his
innocently-purchased1 “brand new” computer. Plaintiff did all this despite there being no
warrant or any other legal grounds for him to surrender his computer except for NYPD
and Caba|lero saying so.

Caba|lero sent an email on September 21, 2016, to Attorney Jeff Garfin, who was
representing the Plaintiff at the time, that said, “Good afternoon l`vlr. Garfin, l'm going to

proceed with an arrest for CPSP 4th. Please have your ciient surrender to the 047 pct

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:19-cv-01628-KPF Document 1 Filed 02/21/19 Page 5 of 12

tomorrow at 1PlVl. Thank you, Det. Caba|lero.” The Plaintist also received a letter from
CheckPoint’s VP of operation on September 12, 2018 saying that the company has
been tracking Mr. Holmes and his wife through pre-installed software on the alleged
“brand new” Apple computer the Plaintiff purchased from Amazon (See Exhibit B).
Checkpoint also made clear for the client to go through their “mutua| contact at N¥PD”
and that the Plaintiff should have “[no] knowledge of our organization’1 and that
Checkpoint wished to remain "anonymous.” N¥PD acted as a security force under color
of state law for a private company.

P|aintiff was then forced to hire a private investigator to track down the computer
he gave his wife. Though the Plaintiff was facing no warrant and no formal criminal
charges, NYPD and Checkpoint continued threatening the Plaintiff with incarceration if
he did not return his “brand new” computer thatApple, in conjunction with Checkpoint,
apparently had installed spyware on prior to packaging the computer as brand new.

The Piaintiff has been trying to piece his life back together and discover what
exactly happened Plaintiff was diagnosed with post traumatic stress disorder as a result'
of the episode, has lost nearly all of his business contacts, and is viewed as some sort
of criminal by his friends and neighbors despite living his entire life in the Church of God
|n Christ and being an organist at several churches. The Plaintiff contacted all the actorsr
in this conspiracy to try and resolve the issues without going to court. He received a
letter from Amazon counsel on January 17, 2017, informing him they would look into the
matter Plaintiff never heard from them again. FedEx essentially stated, in a letter dated
February 13, 2018 that the company has nothing to do with the conspiracy and the
matter is “considered closed." Plaintiff also wrote the CEOs of Apple and Amazon to try

and get answers, to no avail.

 

10

11

12

13

14

15

16

11

18

19

20

21

22

23

24

25

 

 

Case 1:19-cv-01628-KPF Document 1 Filed 02/21/19 Page 6 of 12

Plaintiff fiied a lawsuit in this Court in June of 2017 (17-cv-4557) as it appeared to
be the only way to get answers as to why his life had been completely dismantled by
these companies Though all of said companies (Amazon, App|e, Checkpoint) failed to
file any sort of legal answers to the complaint within the time period pursuant to the
Federal Rules of Civil Procedure, a defaultjudgment was not granted The case was
dismissed and is currently pending in the Second Circuit Court of Appeals.

§AH§_ES_QEAQI|QN
COUNT 1: VlOLATlONS OF ClVlL RIGHTS UNDER COLOR OF STATE LAW (42
u_s.c. § 1983, 1985[3], and 1986) AGAleT DEFENDANTS NEw YORK, NYPD,
CABALLERO, M|NG, KENNER, KENNER POL|CE DEPARTMENT, DONOVAN,
APPLE, FEDEX, AN|AZON, ME¥ER, AND MAHONY.

The Fifth Amendment, made applicable to the States by the Fourteenth
Amendment, guarantees U.S. citizens will not be deprived of life, liberty, or property,
without due process of the law; nor shall private property be taken for public use,
withoutjust compensation." Further, the Fourth Amendment, made applicable to the
States by the Fourteenth Amendment, protects Americans from unreasonable searches
and seizures, arbitrary arrests and harassment by police.

The exact nature of the conspiracy between all private Defendants and the
municipal defendants will only be revealed through the discovery process Kenner,
Kenner Po|ice Department, and Officer Char|es Donovan started this entire process by
taking a false police report from Meyer, l’vlahony, FedEx, and Checkpoint claiming that
the Plaintiff “stole” a computer that belonged to them. Kenner Police notified NYPD and
further exacerbated a situation that should have ended when the Plaintiff showed h'e
purchased this Apple computer “brand new” from Amazon and had nothing to do with

the Defendants’ conspiracy lt appears Apple preinstalled spyware on a computer it

 

10

11

12

13

14

15

16

1“£"

18

19

20

21

22

23

24

25

 

 

Case 1:19-cv-01628-KPF Document 1 Filed 02/21/19 Page 7 of 12

advertised as brand new and sold on Amazon. Apple either has a contract with
Checkpoint to preinstall said spyware for Checkpoint’s internal use and somehow
Amazon, Apple, and Checkpoint misplaced their pre-infected computer during the
conspiracy, and it ended up with the Plaintiff advertised as brand new; orApp|e
preinstalls ali of its laptops it advertises as “brand new” with said spyware. Checkpoint
essentially had remote access to everything on the computer and used it against the
Plaintiff, while utilizing N¥PD and Kenner Po|ice as its private security force to intimidate
and harass the Plaintiff. FedEx did not even deliver the brand new computer to the
Plaintiff; UPS did. Thus Fed Ex appears to be part of the conspiracy and accused the
Plaintiff, in the Kenner Po|ice report, of stealing this |aptop from one of their facilities
This accusation is fallacious on its face, yet Kenner Po|ice and N¥PD continued acting
as the private henchmen for Checkpoint and FedEx under color of state law.

Kenner, Kenner Po|ice Department, New ‘(ork, NYPD, and the individual ofHoers
had no probable cause to continually harass the Plaintiff and repeatedly threaten him
with prison until the Plaintiff was forced to hire lawyers and private investigators to
locate a computer he thought was innocently purchased from Amazon. Defendant N'ling,
as the supervisory officer, should have and could have intervened and stopped the
malicious acts by NYPD, but refused to do so. There was no investigation into these
allegations of a stolen computer at a|l; Defendant police simply took the word of FedEx
and Checkpoint The discovery process will determine the exact nature of this
conspiracy under color of state |aw. As a result of these acts, the P|aintiff was diagnosed
with post traumatic stress disorder and has expended all of his savings to try and
rebuild the life that was taken from him due to said malicious acts.

These acts by the Defendants, and each of them, as herein alleged, were willful,

wanton, malicious, and oppressive and justify the Plaintiff being awarded compensatory

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:19-cv-01628-KPF Document 1 Filed 02/21/19 Page 8 of 12

damages and punitive damages against all Defendants in both individual and oflicia|
capacities where applicable The Plaintiff also seeks a declaratory judgment stating that,
upon proven via discovery, that the Defendants are actively involved in a conspiracy to
pre-install spyware on brand new computers that are then purchased by unwitting
consumers, specifically the P|aintiff. The declaratory relief will be further articulated after
the discovery process.

COUNT 21 VlOLATlONS OF THE LANHAM ACTIFALSE ADVERTIS|NG (15 U.S.C.

§ 1125(a)(1)(A)(B)) BY APPLE AND AMAZON

Plaintiff hereby re-alleges and incorporates each and every foregoing allegation,
as though set forth at length herein.

Apple and Amazon have some sort of agreement which stipulates that Amazon
may sell its products as “brand new." The Apple laptop purchased by the Plaintiff from
Amazon was advertised as brand new and showed up at the Plaintiff’s residence via
UPS the next day in shrink wrap and with the App|eCare warranty. However it is
abundantly clear that the |aptop was not brand new. lt contained spyware that allowed a
third-party company (Checkpoint) to gain access to any!all data related to the Plaintiff
and his wife. NeitherApple norAmazon disclosed the fact that this |aptop was obviously
used and came with spyware that the Plaintiff did not agree to purchasing Brand new
means clear from defects and unused by any other party. installing spyware is a
deliberate act as it relates to a computer sold as “brand new.” Had the Plaintiff
purchased a used, “as is” computer with this spyware, he would have no cause of
action. However, the Plaintiff specifically purchased a brand new computer expecting
exactly that.

As a result of the false advertising by Apple and Amazon, the Plaintiff was

harassed, intimidated and threatened by two police departments, was forced to expend

 

10

11

12

13

14

15

16

17

13

19

2`0

21

22

23

24

25

 

 

Case 1:19-cv-01628-KPF Document 1 Filed 02/21/19 Page 9 of 12

thousands of dollars on attorneys1 paralegals and private investigators; has lost his
good standing in the church and within his community; and has been diagnosed with
post-traumatic stress disorder. Pursuant to the Lanham Act, App|e and Amazon shall be
liable in this civil action as the Plaintiff was directly injured by the false advertising of the
two companies

COUNT 3 - |NTENT|ONAL |NFL|CT]ON OF EMOT|ONAL DlSTRESS AGA|NST ALL
DEFENDANTS

Plaintiff hereby re-a|leges and incorporates each and every foregoing allegation,
as though set forth at length herein. The Court pendentjurisdiction is invoked

The Defendants’ conspiracy forced the Plaintiff, who is a lifelong member of the
Church of God ln Christ, an organist at several churches a musician, and music
producer, to mortgage his entire life to try and clear his name. N¥PD and Kenner PD
have a job to enforce the law, not act as personal security for private corporations such
as FedEx and Checkpoint, Apple and Amazon simply should have labeled the
obviously-used obviously altered |aptop as “used” so the Plaintiff would not have
purchased it. Plaintiff no longer trusts law enforcement, was forced to have mental
health checkups, and can no longer earn a living due to the damage inflicted by this
entire ordeal.

These acts by the Defendants and each of them, as herein alleged were willful,
wanton, malicious, and oppressive; and justify the Plaintiff being awarded compensatory
damages and punitive damages against the Defendants in both their individual and
official capacities where applicable
COU NT 4 - DEFAMAT|ON OF C-HARACTER AGA|NST NYPD, NEW ¥ORK, FEDEX,
AND CHECKPO|NT

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:19-cv-01628-KPF Document 1 Filed 02/21/19 Page 10 of 12

Plaintiff hereby re-al|eges and incorporates each and every foregoing allegation,
as though set forth at length herein. The Court pendent jurisdiction is invoked

Under the per se standard the P|aintiff can bring civil actions against defendants
for making faise, injurious claims regarding criminality or professionalism. NYPD1 New
York, Kenner Po|ice, and Kenner took the word of FedEx, Checkpoint, and its employee
defendants; and filed a malicious, false, public police report saying the Plaintiff “stole" a
laptop. (Exhibit Po|ice Report) The case should have began and ended when the
Plaintiff showed police that he purchased the |aptop in question brand new. However,
the police, under color of state law, continued acting as the corporate security force for
FedEx and Checkpoint Defendants have an opportunity to mitigate punitive damages
by retracting defamatory material, but does not free them from liability with regard to
compensatory damages NYPD, New ¥ork, Kenner, Kenner PD, FedEx, and Checkpoint
have made absolutely no effort to clear the P|aintiff’s name. Further, NYPD went door-
to-door in the P|aintiff’s neighborhood asking of his whereabouts This resulted in long-
time neighbors now viewing the P|aintiff with constant suspicion and questioning the
integrity he has built over a lifetime.

These acts by the Defendants and each of them, as herein alleged were willful,
wanton, malicious and oppressive and justify the Plaintiff being awarded actual,
compensatory and punitive damages against the Defendants in both their individual

and ofhcial capacities where applicable

COUNT 5 - FA|LURE TO TRAIN AGA|NST N¥PD, NEW YORK, CABALLERO, AND
MlNG
P|aintiff hereby re-alleges and incorporates each and every foregoing ailegation,

as though set forth at length herein. The Court pendent jurisdiction is invoked

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:19-cv-01628-KPF Document 1 Filed 02/21/19 Page 11 of 12

The U.S. Supreme recognizes failure to train claims “to afford a federal right in
federal courts because...claims of citizens to the enjoyment of rights privileges and
immunities guaranteed by the Fourteenth Amendment might be denied by state
agencies.” Monroe v. Pape, 365 U.S. 180, S. Ct. 473, (1961)‘ New York and NYPD have
a long-established policy and custom of denying citizen’s rights protected by the
Constitution. This Court ruled on the case of Fioyd, et al. v. City of New York, et ai., 959
F. Supp. 2d 540 (2013) and determined New York’s “stop and frisk" policy violated the
Fourth and Fourteenth Amendments. NVPD and New York wantonly violated all due
process and civil rights of the Plaintiff by repeatedly threatening him with prison and
forcing him to spend his own money on lawyers and private investigators as NYPD
acted as the private security force for FedEx and Checkpoint Po|ice officers are not
necessarily here to protect and serve the people (See DeShaney v. Winnebago Ctjr
DSS, 489 U.S. 189 (1989)) but they are certainly not hereto act as private security and
intimidators for corporations NYPD allowed all of this behavior to happen, with the
direct supervisor of this operation, Ming, doing nothing to stop it.

These acts and omissions by the Defendants, and each of them, as herein
alleged were willful, wanton, maiicious, and oppressive and justify the Plaintiff being
awarded actual, compensatory, and punitive damages against the Defendants in both
their individual and ochial capacities where applicable

P_BAY§BBBEL[EE

Plaintiff hereby re-alieges and incorporates each and every foregoing allegation,
as though set forth at length herein. The Plaintiff respectfully requests this Court grant
relief in the form of actual, compensatory, and punitive damages against all named
Defendants in their individual and official capacities; and against any Defendant yet to

be named. The P|aintiff also respectfully requests declaratory relief, and asks this Court

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:19-cv-01628-KPF Document 1 Filed 02/21/19 Page 12 of 12

to ruie that Apple is in fact pre-installing spyware on computers it advertises as brand
new and sells them through Amazon. The declaration should also make clear that App|e
is falsely advertising new computers that are obviously tainted with spyware, malware,

and other tools that enable third parties to spy on unwitting consumers

J}-
Respectfuily submitted this z / day of February, 2019.

Tyrone Holmes (pro se Plaintiff)

 

 

